Citation Nr: 1037303	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  02-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1989 to October 1992, 
March 1994 to February 1995, and March to August 1998.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a low back 
disability.  The RO readjudicated the claim in a June 2001 rating 
decision to afford the Veteran the benefit of recent changes to 
the duties to assist and notify.  The Board denied the claim in 
an April 2004 decision, and the Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an Order 
dated in October 2005, the Court vacated the Board's decision and 
remanded the case to the Board for development consistent with 
the Joint Motion for Remand (JMR).  In March 2006 and August 
2008, the Board remanded this issue for additional evidentiary 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review of the issues decided herein.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A chronic low back disability did not begin during service and is 
not otherwise shown to be causally related to any incident of 
service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran brought his claim prior to the enactment of 
regulations regarding the duties to assist and notify; however, 
he subsequently received adequate notice and was not prejudiced.

In a March 2001 letter, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letter also 
requested that the appellant submit any treatment records 
pertaining to the claim and any medical evidence of current 
disabilities.  

The September 2002 statement of the case and May 2008 
supplemental statement of the case provided the appellant with 
the relevant regulations for his service connection claim, 
including those governing VA's notice and assistance duties, as 
well as an explanation of the reason for the denial of the 
claims.  Complete notice was provided in November 2008, and the 
claim was readjudicated in a July 2010 supplemental statement of 
the case.  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness of 
the adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  The Veteran reports that he 
experienced a back injury in service and was treated at a 
hospital in Saudi Arabia.  Unfortunately, VA has been unable to 
locate any service records relating to the alleged treatment.  
The Veteran was asked in August 2006, December 2006, and November 
2008, to identify the hospital at which he was treated in Saudi 
Arabia by name or specific location, but his responses have 
lacked sufficient detail to allow a search to be made.  The RO 
contacted the National Personnel Records Center (NPRC) on 
multiple occasions and provided all available data in attempts to 
locate these records, but the NPRC was unable to identify the 
facility and could not conduct a search.  The Board finds that VA 
has satisfied its duty to assist the Veteran in this regard.

VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  The competent evidence of 
record does not show that the Veteran's current low back 
disability may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Discussion

The Veteran is seeking service connection for a low back 
disability, which he contends began during service.  In his 
initial claim, he reported that he hurt his back while serving in 
Saudi Arabia in February 1990 and was flown by helicopter to a 
hospital.  In a November 2008 statement, the Veteran stated that 
he was serving in Iraq in 1991 when his back was injured, and he 
was then flown to a field hospital.  Service personnel records 
reflect that he served on temporary duty (TDY) in Southwest Asia 
from December 1990 to May 1991.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In the present case, service treatment records reflect that the 
Veteran underwent an enlistment physical examination in August 
1989.  He reported that he had no history of back pain, and no 
musculoskeletal disorders were noted on examination.  In October 
1989, the Veteran sought treatment for low back pain which had 
been ongoing since physical training 3 days earlier.  He was 
assessed as having muscle strain.  In June 1990, the Veteran 
complained of a sore back and pain in his right shoulder after 
swinging a hammer at work.  He stated that he had a history of 
back pain.  On examination, he exhibited decreased range of 
motion and diffuse tenderness in the lumbar spine.  He was 
assessed as having "sore muscles" and instructed to use 
ointment.  The Veteran returned three days later, reporting that 
his condition had been improving until he reinjured himself 
playing baseball.  He was instructed to continue using ointment.

In July 1990, the Veteran began to report pain, tenderness, and 
occasional tingling in his left shoulder which had begun after 
lifting weights.  These symptoms continued intermittently through 
January 1992, and the Veteran often reported that the incidents 
of pain were preceded by lifting weights.  He was assessed as 
having possible impingement syndrome, biceps tendonitis, and 
stress-induced muscle spasm.  The Veteran did not complain of any 
pain in his lower back during these episodes, and he did not 
report prior treatment for a back injury in Saudi Arabia.  

The Veteran underwent a physical examination in March 1997, in 
which he denied any history of back injury or pain, and no 
musculoskeletal disorders were noted by the examiner.  In March 
1998, he sought treatment for an injury to his neck and shoulder.  
He was found to have degenerative disk disease and herniated 
nucleus pulposus at C4-5 and C5-6, and he underwent a laminectomy 
in May 1998.  The Veteran was subject to a Medical Board in May 
1998, in which it was determined that his cervical spine 
disability interfered with the reasonable performance of his 
duties.  During the proceedings, the Veteran was noted to have 
repeatedly denied any prior musculoskeletal disabilities, and he 
specifically denied any medical problems during his service from 
1989 to 1992.  He did not report any low back disorders during 
his separation physical examination in June 1998.  

The claims file contains VA treatment records which reflect that 
the Veteran was examined and treated for his neck disability 
between March 1999 and June 2001.  In November 2000, he 
complained of low back pain ongoing for 2 days, and he reported a 
history of back pain in service.  There was localized tenderness 
at L4-5 and in the paraspinal areas, with full range of motion.  
An x-ray of the lumbar spine dated in August 2002 indicated mild 
degenerative disc disease.  The Veteran was afforded a VA 
examination of his neck in November 2003, during which his 
thoracolumbar spine was also examined.  His range of motion was 
within normal limits with all movements, and no complaints of 
pain in the lumbar spine are noted.  In April 2006, imaging 
studies revealed degenerative narrowing of the L5-S2 disc space 
and anterior body spurring at L1-L4.  An MRI in September 2007 
revealed no significant abnormalities in the thoracic spine.  In 
the lumbar spine, there was mild broad-based disc bulge from L1-
L2 to L5-S1, but there was no foraminal narrowing except at L4-5.  

Based on the foregoing evidence, the Board concludes that service 
connection is not available for the claimed low back disability.  
While the evidence shows that the Veteran experienced low back 
pain on three occasions in his first year of active service, 
these episodes were determined to be caused by muscle strain 
rather than any orthopedic disability.  Furthermore, it appears 
that these incidents resolved completely, since no treatment was 
sought after the initial complaints.  Thus, they were acute and 
transitory episodes and not indicative of a chronic disability.  
The earliest indication of a lumbar disability in the record is 
dated in August 2002, when degenerative disc disease was seen in 
x-rays.  

The Board acknowledges that the Veteran reports a back injury in 
service for which he believes he was treated in Saudi Arabia.  As 
noted above, VA has been unable to locate any records of such 
treatment.  The Veteran was asked on numerous occasions to 
identify the hospital at which he was treated in Saudi Arabia by 
name or specific location, but his responses have lacked specific 
details to permit the NPRC to conduct a search.  

The Veteran is competent to describe the symptoms he has 
experienced that are capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  The Board acknowledges 
that it cannot reject, or find nonprobative, his lay testimony 
simply because it is not accompanied by contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1331.  In this case, however, 
the Veteran's contentions regarding the alleged low back injury 
have been inconsistent.  He initially claimed that he was serving 
in Saudi Arabia in February 1990 when his back pain began, but 
his service records indicate that he did not arrive in Saudi 
Arabia until December 1990.  The Veteran later claimed that the 
treatment occurred in 1991; however, he alleged that he was 
serving in Iraq at that time.  Furthermore, he did not report any 
such injury or treatment during the remainder of his first period 
of active service, or at any time thereafter prior to his final 
separation in 1998.  The record shows that, while the Veteran 
often sought treatment for left shoulder pain after his return 
from Southwest Asia, he did not ever complain of, seek treatment 
for, or even mention chronic pain in his lower back.  In 
addition, the Veteran specifically denied a history of back pain 
during physical examinations in 1997 and 1998 and during the 
Medical Board evaluation.  

In summary, there is no evidence of a chronic low back disability 
in service or within one year of separation, there is no credible 
evidence of continuous symptomatology, and there is no competent 
medical evidence relating the Veteran's current degenerative disc 
disease of the lumbar spine to service.  Accordingly, the claim 
must be denied.  


ORDER

Service connection for a low back disability is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


